Citation Nr: 0509001	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1953 to 
April 1955, and from December 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for back disability.  
(Service connection had previously been denied by a February 
1960 Board decision, and a claim to reopen had previously 
been denied by the RO in November 2000.)

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in February 
2005.

The Board additionally notes that the appellant, through his 
representative, has raised the issue of whether an April 1959 
rating decision was clearly and unmistakably erroneous.  
Argument was made on this point even though the April 1959 
decision was appealed to the Board, which in turn decided the 
case in February 1960.  (See Board Hearing Transcript at 3-4, 
February 2005).  This issue has not been addressed by the 
agency of original jurisdiction (AOJ).  As such, the Board 
refers this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  In February 1960, the Board denied the appellant's claim 
of entitlement to service connection for back disability; the 
veteran sought to reopen his claim and the RO denied the 
veteran's application to reopen in November 2000; the veteran 
did not appeal the November 2000 denial.  

2.  Since the November 2000 denial, new evidence has been 
received that relates to the appellant's claim of service 
connection for back disability; it is neither cumulative nor 
redundant; it bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  A November 2000 RO decision that denied an application to 
reopen a claim of service connection for back disability is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence to reopen a claim of service 
connection for a back disability has been received.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's initial claim of service connection for back 
disability was received in February 1959.  Service medical 
records, to include examinations dated in February 1953, 
April 1955, December 1955, and October 1958 show that the 
appellant's spine and other musculoskeletal systems were 
considered "normal."  However, in-service treatment records 
dated in March 1955, May 1957, October 1957, April 1958, and 
August 1958 also show several complaints of and treatment for 
back pain.

VA examination records dated in March 1959 show that, upon 
physical examination and x-ray of the appellant's spine, the 
VA examiner concluded that there was "[n]o evidence of 
orthopedic disease or disability of the spine."  The Board 
denied the appellant's claim of entitlement to service 
connection for back disability in February 1960.

In November 2000, the RO addressed an application to reopen 
the claim.  It was noted that records showed that the veteran 
had an old comminuted fracture of the right lamina of L5 with 
sclerotic bony changes.  M. C. Hubbard, D.C., indicated in 
treatment reports that the veteran had experienced an 
exacerbation of symptoms from an old comminuted fracture.  
Several diagnoses were made, including a disc bulge and 
strain.  Dr. Hubbard noted that the veteran had experienced 
problems with his back while working for the Continental 
Baking Company in 1987.

Evidence added to the record since the November 2000 decision 
includes private medical records, the appellant's 
contentions, a Board hearing transcript dated in February 
2005, and VA examination records dated in January 2004.  The 
Board has reviewed all of the newly submitted evidence; 
however, it shall focus upon the appellant's VA examination 
report dated in January 2004 as it is dispositive of the new 
and material evidence claim here on appeal.

A previously denied claim cannot be reopened by VA unless new 
and material evidence is received.  See 38 U.S.C.A. § 5108; 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When it is 
determined that new and material evidence has been received, 
VA must reopen a previously denied claim.  See 38 U.S.C.A. § 
5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

For claims to reopen filed prior to August 29, 2001, which is 
the case here, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The January 2004 VA examination report contains a current 
diagnosis of chronic lumbar strain.  X-ray and computerized 
tomography (CT) evidence dated in January 2004 also revealed 
degenerative disc disease at L4-5 with mild disc space 
narrowing at L5-S1 and bilateral pars interarticularis 
defects without spondylolisthesis.  The Board also notes 
that, as discussed in the remand below, the January 2004 VA 
examination record also addresses the etiology of the 
appellant's current back disability.  The examiner formed a 
conclusion that then-current low back pain was due to both 
in-service low back pain and a 1987 work injury.  As such, 
the Board notes that this VA examination record is new and 
material in that it addresses a salient point that was not 
explored in November 2000, namely the extent to which current 
disability can be attributed to military service.  Therefore, 
the January 2004 VA examination record is not cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
back disability and, to that extent, the appeal is granted.


REMAND

The Board notes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant in this case was previously afforded a VA 
examination in January 2004 with respect to his claim of 
entitlement to service connection for back disability.  The 
January 2004 VA examination included a review of the 
appellant's claims file, physical examination and x-ray 
examination, and a medical opinion as to the etiology of the 
appellant's back disability.  However, the Board notes that 
the January 2004 VA examiner's opinion as to the etiology of 
the appellant's current back disability is somewhat unclear.  
For example, the January 2004 VA examiner opined that it was 
more likely than not that the appellant had "bilateral par 
interarticularis defects" at the time he was in the 
military, but such defect was not noted upon entry into 
active military service because only anterior-posterior and 
lateral x-ray views were obtained as opposed to an oblique 
view or a computerized tomography, which is sometimes 
required to see pars interarticularis defects.  The VA 
examiner then opined that, although the veteran's service 
activities brought on symptoms of low back pain with the 
presence of spondylolysis, the absence of x-ray evidence 
showing that the veteran developed spondylolisthesis 
indicated that the veteran's military service did not make 
his spondylolysis worse.  Nevertheless, the VA examiner 
further opined that the veteran's current low back pain was 
"inextricably intertwined," at least in part, with his in-
service low back pain.  Such comments leave unanswered the 
question of whether any current disability can indeed be 
attributed to disease or injury incurred in or aggravated by 
the veteran's active military service.  

Accordingly, where the evidence of record is suggestive of a 
linkage between the appellant's current disability and his 
active military service, but is otherwise insufficient for 
purposes of allowing the Board to render a decision on the 
claim, a remand for a VA examination is warranted.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. 
West, 12 Vet. App. 341 (1999).  Therefore, as detailed below, 
VA reexamination is necessary.

Accordingly, this case is remanded for the following:

1.  The appellant should be scheduled for a 
VA orthopedic examination by a physician who 
has not previously examined the appellant.  
The examiner should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant, including service medical 
records, private medical records, and the VA 
examination report dated in January 2004.  
The examiner should specifically address the 
following:

Provide a diagnosis for all current back 
disabilities and provide an opinion on 
the medical probabilities as to whether:

a)	any current back disability 
existed prior to service, and, 
if so, whether any such 
preexisting disability increased 
in severity beyond its normal 
progression during active 
military service (if it is 
determined that a back 
disability existed before 
military service and was not 
worsened during service, the 
examiner should identify 
evidence or medical principles 
that clearly and unmistakably 
show this); 

b)	any current back disability is 
traceable to in-service injury 
or disease, to include, but not 
limited to, multiple in-service 
complaints of and treatment for 
back pain.

A complete rationale for any opinion 
expressed must be provided.  If an opinion is 
reached that differs from one expressed by 
the January 2004 examiner, the difference 
should be explained.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
requested development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, 
appropriate corrective action should be 
taken.

3.  The appellant's claim of entitlement to 
service connection for back disability should 
then be re-adjudicated.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


